Motion to dismiss the appeal from the March 10, 1988 order of the Appellate Division granted and the appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved; cross motion for leave to appeal denied. On the court’s own motion, appeal from the May 10, 1988 order of the Appellate Division dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic.